—Appeal from a judgment of the Supreme Court (LaBuda, J.), entered August 20, 2001 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner is currently serving a prison term of 7 to 21 years arising out of his 1989 conviction of the crime of manslaughter in the first degree. In June 2000, the Board of Parole denied petitioner’s most recent application for parole release. Supreme Court dismissed the CPLR article 78 proceeding to review that determination and we affirm.
The record demonstrates that the Board considered the relevant statutory factors in denying petitioner’s request for parole release, including petitioner’s improved disciplinary record over recent years and his postrelease plans, before concluding that due to the serious and violent nature of the crime, as well as petitioner’s criminal activity both prior to and during his incarceration, petitioner is not an acceptable candidate for parole release (see, Matter of Hurdle v New York State Bd. of Parole, 283 AD2d 739). Accordingly, in light of petitioner’s failure to demonstrate that the Board’s determination was affected by a “ ‘showing of irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476, quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77), we perceive no basis upon which to disturb the discretionary determination that petitioner was not an acceptable candidate for parole release (see, Matter of Hurdle v New York State Bd. of Parole, supra). Furthermore, the record does not support petitioner’s claim that the Board’s determination was not an exercise of discretion but, rather, was predetermined to satisfy an informal policy against releasing violent felons on parole. Accordingly, this argument is rejected as meritless. Finally, petitioner’s request for access to certain confidential material is denied.
Mercure, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.